Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to Applicant’s amendment which was filed on 11/04/2022 and has been entered. Claims 1, 4, 5, 7, 10, 14, 15, 17 and 19 have been amended. Claims 9, 13 and 20 are cancelled. No claims have been added. Claims 1-8, 10-12 and 14-19 are pending in this application, with claims 1, 10 and 19 being independent.

Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action 
Claims 1-8, 10-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2002/0077102 (“Achuthan et al.”) in view of U.S. Publication No. 2003/0032415 (“Cho et al.”) and further in view of U.S. Patent No. 8,605,880 (“Sprigg et al.”).

Regarding claim 1, Achuthan et al. discloses computer-implemented method comprising: 
receiving, at a shared speech-enabled device that is associated with a plurality of users (fig. 1, shared user terminal 104 with personalized call reception prompter 106 and plurality of users 100…102), an indication of an incoming voice call (fig. 4, incoming communication 300); 
determining, at the shared speech-enabled device, and based on the incoming voice call, a calling number and a called number (fig. 4, identify the source 302 and identify the recipient 314), the called number being associated with a given user from among the plurality of users that are associated with the shared speech-enabled device (recipient of the call user A…user X), and the calling number being associated with an distinct user that is in addition to the plurality of users that are associated with the shared speech-enabled device (source of the call); 
identifying, at the shared speech-enabled device, a user account that is associated with the given user [0022] prompter 106 checks whether the arriving signals or message identify the source of the communication, at step 302. If so, prompter 106 searches table 210 for an entry 212 that identifies that source in source ID field 222, at step 310);
determining whether contact entries associated with the user account include a contact name for the distinct user that is associated with the calling number, wherein determining whether the contact entries associated with the user account include the contact name for the distinct user that is associated with the calling number comprises: 
providing, by the speech-enabled device and to a server, a query that includes the user account and the calling number; and receiving, by the speech-enabled device and from the server, responsive content that is responsive to the query (fig. 4, [0022] prompter 106 searches table 210 for an entry 212 that identifies that source in source ID field 222, at step 310. If prompter 116 finds such an entry, as determined at step 310, it generates the specific prompt that is specified by that entry, at step 312. The prompt has two components: one that uniquely identifies the user 100-102 who is specified in that entry's user ID field 220, and another that uniquely corresponds either to the signal ID or to the priority ID specified in that entry's signal or priority ID field 224).
Achuthan et al. discloses receiving generic, default or custom content associated with the given user and calling number ([0022] the prompt can take any desired form. For example, it can be a distinct ringing cadence, or one or more distinct tones, or even an announcement such as "X, you have a call from Y") but does not specify:
in response to determining that the responsive content includes the contact name for the distinct user that is associated with the calling number: providing, for audible output at the shared speech-enabled device, at least (i) an indication of the given user that is associated with the called number, and (ii) an indication of the contact name for the distinct user that is associated with the calling number; and  in response to determining that the responsive content does not include the contact name for the distinct user that is associated with the calling number: providing, for audible output at the shared speech-enabled device, at least (i) an indication of the given user that is associated with the called number, and (ii) an indication of the calling number without any reference to any contact name.  
	In a similar field of endeavor, Cho et al. discloses voice announced caller identification features. In the process block diagram of FIG. 2, an incoming communication is received at a mobile wireless communication device at block 202. When the incoming communication is received, at block 204, an audible announcement is provided on an audio output of the mobile wireless communication device associated with the incoming communication, thereby indicating to the user the identity of the communication address or name of the party originating the incoming call. Therefore Cho et al. discloses that a calling number or name of the party may be announced as caller identification. Additionally, when a call is received from an unidentified party, for example from a telephone number for which there is no associated audio clip, then a default announcement may be played ([0022]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention given the teachings of Achuthan et al. and Cho et al. for the call announcement method to lookup prompt data stored for userID and sourceID for audible output any combination of  calling name, calling number or other identifying information as defined by the plurality of users at the speech-enabled device in order provide personalized feature of customized call announcements.
Achuthan discloses the prompter 106 querying an internal memory using user account information and the calling number to obtain responsive content comprising the contact name of the distinct user. It does not specify providing the query to a server and receiving the responsive content in response to the query. 
In a similar field of endeavor, Sprigg et al. discloses: At step 704, the remote device 765 could search its local data storage for information, such as an appropriate ringtone or contact information, to display in connection with the incoming call. For example, the remote device 765 may already have a particular announcement stored for use in connection with incoming calls from the mobile device 750.
In addition to the internal query, At step 709, the receiving device 765 issues a query to the profile server 760 for the profile data. The receiving device 765 may identify the profile of interest using the incoming phone number of the mobile device 750, or the like.  In this way, the profile server 760 could use the signature to determine if any changes have been made to the profile data at the profile server 760 since the last time the receiving device 765 retrieved it and return the information in step 711.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention modify Achuthan et al. to obtain additional information for a user from a profile server as taught by Sprigg et al. for the advantage of providing information not available on the shared device.

Claim 10 recites a system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations in the method of claim 1. Achuthan et al. discloses the alerting arrangement may either be incorporated into a communications terminal or may be a separate apparatus. The device for determining may be a memory that stores information correlating the users with sources, plus associated circuitry or programs that either determine or receive the identity (e.g., caller ID) of the source of the incoming communication and use it to access corresponding information in the memory ([0007]). Therefore claim 10 is rejected in view of Achuthan et al. in view of Cho et al. and Sprigg et al. as discussed in claim 1.

Claim 19 recites a non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations of the method in claim 1. Achuthan et al. discloses the invention further encompasses any computer-readable medium containing instructions which, when executed in a computer, cause the computer to perform the method steps ([0010]) Therefore claim 19 is rejected in view of Achuthan et al. in view of Cho et al. and Sprigg et al. as discussed in claim 1. 

Regarding claims 2 and 11, the above combination discloses the method of claim 1, wherein identifying the user account that is associated with the given user: 
determining that the called number matches a number that corresponds with the user account; and in response to determining that the called number matches that number associated with the user account, identifying the user account that is associated with the given user (Achuthan, abstract, claim 11, wherein “correlate” is interpreted as the claimed matching. A user-programmable table correlates users' IDs with callers' IDs and with corresponding alerting signals or call priorities. The prompter uses the caller ID of an incoming call to determine the user ID and alerting signals or priority that are correlated in the table, with that caller ID).
  
Regarding claims 3 and 12, the above combination discloses the method of claim 2, wherein determining that the called number matches the number that corresponds with the user account comprises: 
obtaining multiple numbers that each separately correspond with a respective one of multiple user accounts accessible by the shared speech-enabled device; and determining that one of the multiple numbers that are obtained matches the called number (Achuthan, Fig. 3, data table 210, multiple user IDs and source ID, in step 202 of the method multiple table entries can be populated for a userID, therefore the matching discussed in claims 2 and 11 are based on obtaining multiple numbers as claimed).

Regarding claims 4 and 14, the above combination discloses an audio output of the contact name does not specify the method of claim 1, wherein receiving, by the speech-enabled device and from the server, the responsive content that is responsive to the query comprises: receiving audio data that represents synthesized speech corresponding to (ii) the indication of the contact name for the distinct user that is associated with the calling number (Achuthan, [0022] the prompt can take any desired form. For example, it can be a distinct ringing cadence, or one or more distinct tones, or even an announcement such as "X, you have a call from Y").

Regarding claims 5 and 15, the above combination discloses the method of claim 1, wherein determining whether the contact entries associated with the user account include the contact name for the distinct user that is associated with the calling number further comprises: 
receiving the contact entries associated with the user account as the responsive content that is responsive to the query (fig. 4, receiver incoming communication and identify source and recipient for sending to prompter 106);
determining that the calling number matches a number that corresponds to a particular contact entry, of the contact entries, associated with the user account (fig. 3, data structure 210 is organized by userID and source ID 212, the identified source and recipients are correlated using the data structure); and 
in response to determining that the calling number matches the number that corresponds to the particular contact entry, of the contact entries, associated with the user account, determining that the responsive content includes the contact name for the distinct user that is associated with the calling number  ([0022] Use of prompter 106 consists of monitoring incoming communications and generating an appropriate alerting prompt to the one of the users 100-102 who is the intended recipient of an incoming communication. Prompter 106 checks whether the arriving signals or message identify the source of the communication, at step 302. If so, prompter 106 searches table 210 for an entry 212 that identifies that source in source ID field 222, at step 310. If prompter 116 finds such an entry, as determined at step 310, it generates the specific prompt that is specified by that entry, at step 312).

Regarding claims 6 and 16, the above combination discloses the method of claim 1, wherein the indication of the incoming voice call indicates the calling number and the called number (Cho, [0012] the device 10 includes a memory 30 for storing one or more communication addresses and corresponding audio clips associated therewith. In cellular wireless handsets, the communication addresses are telephone numbers and the audio clips are names or some other unique indicium associated therewith. The audio clips correspond to or are uniquely associated with corresponding communication addresses stored in the communication device. The audio clips are, for example, the communication addresses or the names of the owner or user of the communication addresses).

Regarding claims 7 and 17, the above combination discloses the method of claim 1, wherein providing at least (i) the indication of the given user that is associated with the called number, and (ii) the indication of the contact name for the distinct user that is associated with the calling number, for audible output at the shared speech-enabled device comprises: 
outputting synthesized speech that includes at least (i) the indication of the given user that is associated with the called number, and (ii) the indication of the contact name for the distinct user that is associated with the calling number via a speaker of the shared speech-enabled device (Achuthan, [0022] the prompt can take any desired form. For example, it can be a distinct ringing cadence, or one or more distinct tones, or even an announcement such as "X, you have a call from Y").

Regarding claims 8 and 18, the above combination discloses the method of claim 1, wherein the incoming voice call comprises a Voice over Internet Protocol (VoIP) call (Achuthan, communication network 108 includes [0017] an Internet system where network 108 is the Internet and terminal 104 is a browser-equipped data terminal).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON TULOP whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIRAPON TULOP/Examiner, Art Unit 2652